This case was consolidated with the case of Millard F. Bradford v. Louisiana Public Service Commission and Herrin Motor Lines,189 La. 327, 179 So. 442, and submitted on the same agreed statement of facts.
For the reasons assigned in the opinion this day handed down by this court in the case of Millard F. Bradford v. Louisiana Public Service Commission and Herrin Motor Lines, Inc., supra, the judgment is affirmed at appellant's cost.
O'NIELL, C.J., concurs in the decree.
ODOM, J., dissents.
HIGGINS, J., absent.